DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021, has been entered.
 
Status of Claims
This action is in reply to the Amendment filed on November 22, 2021 (“the Response”). Claims 1 and 2 are Currently amended; claims 3 and 14 are Previously presented; claims 4, 6, 7, 9-13, 15, and 16 are Original; and claims 5 and 8 are Canceled. Claims 1-4, 6, 7, and 9-16 are currently pending and have been examined.

Response to Amendments
Applicant’s amendment to claims 1 and 2 have been noted by the Examiner. However, these amendments are not sufficient to overcome the claim rejections under 35 USC 102 and 103 set forth in the prior office action, and they necessitate the new grounds of rejection under 35 U.S.C. 112 set forth below. Further, Examiner notes that the amendments merely incorporate dependent claims 5 and 8 into claim 1, and add a limitation that was addressed by the Examiner in final Office Action mailed August 23, 2021. In other words, nothing that has not been previously discussed was added to the claims, so this action is made FINAL.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Claim Rejections - 35 USC § 112
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
Claims 2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP Patent No. 1,839,526 B1, Plantier et al. ("Plantier").
Regarding claim 2 (Currently amended), Plantier teaches a device for displaying and demonstrating a hair switch (hair-holding device and hair treatment method, Title; device holds locks of hair, i.e., “hair switches,” FIG. 4) comprising a. a body comprising a three-dimensional sculpture (stack of three-dimensional plates with the top plates having decreasing upwards circumferences in order to simulate a head, ¶12, ¶14; support has a shape and a size close to those of a head, ¶28; trays with a diameter of around 15cm and arranged over a height of around 20cm, ¶33) having an upper and a lower end and a middle section (upper end: topmost plate 2, FIG. 1; lower end: lower plate 3, FIG. 1; middle section: plurality of identical plates 2, FIG. 1; ¶30); b. a cap which fits on the top of the body (cover 6 on plate 6 plus upper plates 4, 5, 6, fit on top of topmost plate 2, i.e., the top of the body, FIG. 1, ¶39), wherein the cap is a hollow-bodied cap (areas within the body of the cap (i.e., within cover 6 on plate 6 plus upper plates 4, 5, 6) are hollow, i.e., open, e.g., underneath plate 4, FIG. 1; therefore, the identified cap is a “hollow-bodied cap”) which spreads the hair switch (plate 4 of the cap sits on top of topmost plate 2, FIG. 1, and keeps the hair switch distributed, i.e., spread, via distribution elements 19 of topmost plate 2, FIGS. 1, 4); c. an attachment element which is selected from a group consisting of: a clamp , hook, adhesive, pin, and, screw; and d. a base (central leg 7 engages with flat base, FIGS. 1, 2); wherein the attachment element is located in the cap (upper plates 4, 5, 6, are the same as plates 2 except they have different diameters, ¶14, ¶30; therefore, hair-holding elements 18 are located in upper plates 4, 5, 6 of “cap”) or on the top of the body (e.g., hair-holding element 18 of topmost plate 2 is located on the top of the body, FIGS. 1-4); and wherein the lower end of the body is attached to the base (lower plate 3 is attached to base via central leg 7, FIGS. 1, 2); and wherein a closed end of the hair switch is attached to the attachment element (“closed end” of the hair switch, i.e., the end of the lock of hair with the clip, is attached to hair-holding element 18, FIG. 4, ¶36).
Regarding claim 14 (Previously presented), Plantier teaches wherein the three-dimensional sculpture has the appearance of an item selected from a group consisting of: a human body, a part of a human body (a head is a part of a human body; see prior-art rejection of claim 2), a human head (see prior art rejection of claim 2), an animal body, a part of an animal body (a human head is a part of an animal body; see prior-art rejection of claim 2), an animal head (a human head is an animal head; see prior art rejection of claim 2), a plant, and a building.  

Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Plantier as applied to claim 2 above, and further as discussed below.
Regarding claim 15 (Original), Plantier may not explicitly teach wherein the cap has the appearance of a hat. However, it should be noted that matters relating to ornamentation only (i.e., the cap having the appearance of a hat) which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). See MPEP § 2144.04(I). The shape of the cap is a matter of design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant). Further, Plantier does teach that the cap of the demonstration tool (¶6) has the shape of the top of a head (FIG. 1, ¶12, ¶14, ¶28), and Applicant’s admitted prior art teaches mannequins with hair for displaying hats or other headwear. It would . 

Claims 1, 3, 4, 6, 7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent. No. 2,318,774, Goldstein (“Goldstein”) in view of Plantier and U.S. Patent Pub. No. 2012/0097831, Olukotun et al. (“Olukotun”).
Regarding claim 1 (Currently amended), Goldstein teaches a device for displaying and demonstrating a hair [net] (merchandise display, Title; merchandising package for counter display and use and more particularly for displaying and selling hair nets and the like, p. 1, col. 1, ll. 1-5; capable of being used to display other items, include hair switches) comprising: a. a body comprising a two-dimensional silhouette, having an upper and a lower end, a middle section, and a front and back side (flat cut out silhouette of woman’s face, hair, and neck, FIGS. 1, 2, claim 1; can be of a natural size, p. 1, col. 2, l. 20; has upper and lower ends, middle section, and front and back sides, FIGS. 1, 2); c. a spreading element which is selected from a group consisting of: a clamp, pin, adhesive, and cap and groove (openings 13 in head 10, FIG. 3 are “grooves” and the outer hairnet 17 is the “cap,” FIGS. 1, 2, 4); and d. a base (hinged leg 22, FIGS. 2, 4); wherein the spreading element for the hair [net] is located on the back of the body (openings 13 at least located on the back of head 10, as the hair nets are distributed through the holes, FIG. 3); wherein the lower end of the body is attached to the base (head 10, and therefore lower end of head and wherein the hair [net] is guided through the spreading element to be demonstrated in the desired width (hair net guided through opening 13 to be displayed in the desired width, i.e., size of tuft 15, FIG. 2).
Goldstein may not explicitly teach a device for displaying and demonstrating a hair switch, but this is merely a statement of intended use. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). Goldstein as modified is capable of the intended use, so it meets the claim. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for displaying a different product, e.g., hair switches as taught by Plantier.
wherein the base comprises at least one slot and the body comprises a tab which fits into the slot; Goldstein teaches a hinged connection between the base, i.e., leg 22 (FIG. 2), and the body, i.e., head 10 (FIG. 2, p. 2, col. 1, ll. 53-62). However, Plantier teaches a flat base with a vertical aperture, i.e., “slot,” that receives central leg 7, i.e., “tab” (FIGS. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinge connection between the base and the body of Goldstein to be any known alternative functional equivalent (e.g., a tab and slot like that of Plantier) as a matter of design choice in order to yield the same predictable results by simple substitution.
Goldstein and Plantier may not explicitly teach wherein the slot in the base is non-vertical. However, Goldstein does teach that propping the head 10 against a suitable back surface is one way to hold it upright (p. 2, ll. 153-54). Further, Olukotun teaches a prior art stand that includes a base with an angled slot that receives the object to be mounted in order to improve visibility of the front face of the object (e.g., angled slot receives IPAD computing device, FIG. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to include an angled slot in leg 22 (i.e., the base of Goldstein) as modified by Plantier in order to yield the predictable results of providing better visibility of the hair to be viewed or worked on. 
Goldstein teaches b. an attachment element, wherein the attachment element is located on the back of the body (the bulk of each hair net is on the back 12 of head 10 and secures the tuft 15 of the hair net to the display device, FIG. 2). 
Goldstein may not explicitly teach a separate attachment element which is selected from a group consisting of: a clamp, hook, adhesive, pin, screw, and nut and bolt. However, Plantier teaches this feature (hair-holding element 18 can be an opening that receives the clip end of a lock of hair, the clip being fitted or snapped into the opening and may include two radial beads 18a and two lower tabs 18b on the outside to block a lock of hair, FIGS. 3, 4, ¶36; in other words, portions of hair-holding element 18 act to clamp lock of hair). As noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for displaying hair switches as in Plantier, e.g., by including a clamping means attached to the back 12 of head 10, in order to yield the predictable results of securing what is being displayed (hair switch of Plantier, in Goldstein as modified) to the display device.
Goldstein may not explicitly teach wherein the hair switch has an open end and a closed end; OR wherein the closed end of the hair switch is attached to the attachment element because the display taught by Goldstein is intended for hairnets. However, Plantier teaches these features. Plantier teaches wherein the hair switch has an open end and a closed end (“closed end” of the hair switch, i.e., the end of the lock of hair with the clip, ¶36, and “open end,” i.e., the free ends of the hairs 21, FIG. 4); wherein the closed end of the hair switch is attached to the attachment element (end of the lock of hair with the clip attached to hair-holding element 18, FIG. 4, ¶36); and wherein the hair switch is guided through the spreading element to be demonstrated in the desired width (hair guided through distribution element 19 in order to separate/distribute hairs or groups of hairs 21, ¶19, ¶38). It would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for items other than hair nets such as hair extensions, 
Regarding claim 3 (Previously presented), Goldstein teaches wherein the two-dimensional silhouette has the appearance of an item selected from a group consisting of: a human body, a part of a human body (human head, face, hair, and/or neck, FIG. 3), a human head (human head, FIG. 3), an animal body, a part of an animal body (human head, face, hair, and/or neck, FIG. 3), an animal head (human head is an animal head, FIG. 3), a plant, and a building.  
Regarding claim 4 (Original), Goldstein teaches wherein the spreading element is a cap and groove. See prior art rejection of claim 1. 
Claim 5 (Canceled). 
Regarding claims 6 and 7 (Original), Goldstein may not explicitly teach wherein the angle of the slot in the base is from about 45 degrees to about 90 degrees in relation to the horizontal axis, OR wherein the slot in the base is vertical. However, as discussed above regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinge connection between the base and the body of Goldstein to be any known alternative functional equivalent (e.g., a tab and slot like that of Plantier) as a matter of design choice in order to yield the same predictable results by simple substitution. In Goldstein as modified by 
Claim 8 (Canceled). 
Regarding claims 9 and 16 (Original), Goldstein and Plantier may not explicitly teach wherein the cap has the appearance of a hat (though Goldstein does teach its “cap” is a hair net; see prior art rejection of claim 1) OR wherein the body has the appearance of a tower, and the cap has the appearance of a window and an upper structure of said tower. However, it should be noted that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art). See MPEP § 2144.04(I). 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Plantier and Olukotun as applied to claim 1 above, and further in view of "How Much Clamping Force Do I Need to Hold This Part?" Vektek, https://web.archive.org/web/20080513150757/http://www.vektek.com/fixhowmuch.aspx, https://web.archive.org/web/20170703214438/https://www.testresources.net/accessories/grips-fixtures/tensile-grips/mechanical-vice-action-grips/g140k/, July 3, 2017 (“Test Resources”).
Regarding claims 10-13 (Original), Goldstein as modified by Plantier teaches wherein the clamp is attached to the back of the body. As discussed regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for displaying hair switches as in Plantier, e.g., by including a clamping means attached to the back 12 of head 10, in order to yield the predictable results of securing what is being displayed (hair switch of Plantier) to the display device. 
Goldstein and Plantier may not explicitly teach wherein the clamp is made to withstand more than 500/1000/5000/10000 gf of applied force without releasing the hair switch. Goldstein does teach that tuft 15 of a given hair net is visible from the front of the display and the hair net is secured at the back of the body via portion 21 of the net through opening 13 (FIG. 2). Further, Plantier teaches that the hair is secured sufficiently to allow various hair treatments to be performed (e.g., application of products, applying cosmetic treatments, styling, smoothing, brushing, ¶28). Vektek teaches selecting a clamping means based on the forces to be exerted on the clamped work piece in order to avoid selecting a clamping device that is too small and does not provide enough force for the particular application and to avoid selecting a clamping device that is substantially larger than the application requires (p. 1). The oversized device will securely hold the part, but it will hog valuable fixture space and add cost to 

Response to Arguments
The Applicant’s arguments filed in the Response regarding the rejections of claims 1-16 under 35 USC 102 and 35 USC 103 have again been fully considered, but they are still not persuasive. Applicant’s arguments will be addressed in the order in which they appear in the Response.  
In the Response, Applicant argues in substance that:
(1) Plantier does not disclose a cap which fits on top of the body;

(3) Cover 6 of Plantier is not a hollow-bodied cap which spreads the hair switch;
(4) Cover 6 of Plantier does not contain an attachment element/Plantier’s cover 6 does not contain an attachment element located in the cap or on top of the body;
(5) Plantier’s hair-holding elements 18 are openings, not attachment elements selected from the group consisting of a clamp, hook, adhesive, pin, and screw, and the rejection is conclusory based on nothing other than the Examiner’s opinion because the Examiner fails to state any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness;
(6) Plantier fails to disclose or make obvious wherein a cap has the appearance of a hat; and Plantier’s cover 6 is not a cap which is a hollow-bodied piece and is not a hat nor suggested to be a hat;
(7) There is nothing in Plantier that is a cap as claimed, wherein the cap is a hollow-bodied cap which spreads the hair switch;
(8) There is no suggestion of a cap having the appearance of a hat in Plantier;
(9) A mannequin with hair has nothing to do with the present invention;
(10) It is a conclusory statement based on no findings in the cited references to say that because a mannequin has hair it is for displaying hats or other headwear;
(11) Applicants assert that Goldstein in view of Plantier fails to disclose or make obvious the device of claim 1 and then traverses that same assertion;
(12) Goldstein in view of Plantier is not rejected in view of claim 8, so this rejection is now moot;

(14) The cited references fail to disclose or make obvious wherein the clamp is attached to the back of the body and wherein the clamp is made to withstand more than 500 gf/1000 gf/5000 gf of applied force without releasing the hair switch so the rejection is conclusory; and
(15) This is not optimizing a result-effective variable which requires no more than routine skill in the art (the result-effective variable being the force rating of a clamp) so the rejection is conclusory.
In response to the Applicant’s argument (1), the Examiner respectfully disagrees.  Regarding claim 2, Examiner has identified cover 6 on plate 6 plus upper plates 4, 5, and 6 taken together as the cap that fits on the top of the body, i.e., on top of topmost plate 2 (FIG. 1, ¶39). 
In response to the Applicant’s argument (2), Examiner respectfully disagrees. Hair-holding elements 18 of Plantier are attachment elements, and they are located BOTH in the identified cap (i.e., in upper plates 4, 5, and 6 which are part of the identified cap) AND on top of the body (hair-holding element 18 of topmost plate 2 is located on the top of the body, FIGS. 1-4). See above rejections.
In response to the Applicant’s argument (3), per the rejection, cover 6 alone of Plantier is NOT what Examiner has identified as “the cap.” Examiner has identified cover 6 on plate 6 plus upper plates 4, 5, and 6 taken together as the cap and not just cover 6 alone. The identified cap is a hollow-bodied cap which spreads the hair switch as set forth in the above rejection of claim 2.
NOT what Examiner has identified as “the cap.” Examiner has identified cover 6 on plate 6 plus upper plates 4, 5, and 6 taken together as the cap and not just cover 6 alone. As discussed regarding Applicant’s argument (2), hair-holding elements 18 of Plantier are attachment elements, and they are located BOTH in the identified cap (i.e., in upper plates 4, 5, and 6 which are part of the identified cap) AND on top of the body (hair-holding element 18 of topmost plate 2 is located on the top of the body, FIGS. 1-4). See above rejections.
In response to the Applicant’s argument (5), as discussed in the above rejection, Plantier teaches that hair-holding element 18 can be an opening that receives the clip end of a lock of hair, the clip being fitted or snapped into the opening and may include two radial beads 18a and two lower tabs 18b on the outside to block a lock of hair (FIGS. 3, 4, ¶36). Hair-holding element 18, with its two radial beads 18a and two lower tabs 18b act to hold the lock of hair in the manner of a clamp. Hair-holding element 18, as its name suggests, holds the hair in place, i.e., “attaches” it to the plate. A four-sided regular polygon is a square; by the same token, even though “hair-holding element 18” may not be explicitly called a “clamp” in Plantier, it functions as a clamp, so effectively, it is a clamp. Examiner has clearly set forth how the cited art is being applied to the claims, and as Plantier is the base reference and it teaches this claimed limitation, there is no need to provide an obviousness rationale.
In response to the Applicant’s argument (6), first, Examiner has CLEARLY and REPEATEDLY identified cover 6 on plate 6 plus upper plates 4, 5, and 6 taken together as the cap and not just cover 6 alone. Second, Examiner notes that this is a rejection 
In response to the Applicant’s argument (7), Examiner respectfully disagrees. See prior-art rejection of claim 2.
In response to the Applicant’s argument (8), one cannot show nonobviousness by attacking references individually (i.e., Plantier) where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the Applicant’s argument (9), the Examiner respectfully disagrees. The device of Plantier is a head-shaped demonstration tool that holds locks of hair (i.e., “hair switches”) and is used for showing (i.e., “displaying”) and/or comparing the effectiveness of hair products (¶6). Mannequins are used for the same thing (e.g., head-shaped cosmetology mannequins). Mannequins are also used to display wigs, clothing, and other accessories so that a person can see what the items look like in a familiar 
In response to the Applicant’s argument (10), again, Examiner made no such statement. Because Plantier teaches a head-shaped demonstration tool that holds hair and it is known to use a mannequin with hair to display a hat, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the identified “cap” of Plantier hat shaped as a matter of design choice in order to yield the predictable results of displaying the hair in a different but known context. Further, it must again be noted that aesthetic design changes such as changes in shape do not patentably distinguish over the prior art.
In response to the Applicant’s argument (11), Examiner agrees that Goldstein in view of Plantier does make obvious the device of claim 1. See above rejection.
Examiner cannot ascertain the significance of Applicant’s argument (12). Claim 8 was previously rejected in view of Goldstein, Plantier, and Oluktun, and now that claim 8 is part of claim 1, it is still being rejected on the same grounds. Claim 8 may be canceled, but the rejection is NOT moot. See rejection of claim 1.
In response to the Applicant’s argument (13) that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). First, one of ordinary skill in the art would have recognized and appreciated using the hairnet display of Goldstein to display other hair accessory items in order to create an attractive, space-saving counter display. Second, adapting the Goldstein display for the alternative hair accessory using the known mechanisms of Plantier is within the purview of one of ordinary skill in the art.
The motivation to combine is clearly articulated in the above rejections, specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for displaying a different product, e.g., hair switches as taught by Plantier. It would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for displaying hair switches as in Plantier, e.g., by including a clamping means attached to the back 12 of head 10, in order to yield the predictable results of securing what is being displayed (hair switch of Plantier in Goldstein as modified) to the display device. And, it would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for items other than hair nets such as hair extensions, switches, swatches, and/or samples using the mechanisms of Plantier in order to yield the predictable results of being able to display hair extensions, switches, swatches, and/or samples in an attractive, space-saving counter display.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/J.L.K./
Examiner, Art Unit 3715
/THOMAS J HONG/Primary Examiner, Art Unit 3715